Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157724 & (17)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  MYRA MARIAM HERMIZ,                                                                                                Justices
          Plaintiff-Appellee,
  and
  VHS OF MICHIGAN, INC., d/b/a
  DETROIT MEDICAL CENTER,
            Intervenor-Appellant,
  v                                                                SC: 157724
                                                                   COA: 342189
                                                                   Wayne CC: 17-005790-NI
  CITIZENS INSURANCE COMPANY OF
  AMERICA and ERIC PIERRE McGEE,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 27, 2018 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2018
         s0522
                                                                              Clerk